In the United States Court of Federal Claims
                             OFFICE OF SPECIAL MASTERS
                                          No. 14-538V
                                   Filed: September 18, 2015

* * * * * * * * * * * * * * * *                              UNPUBLISHED
JAMES HARRISON COCKRELL, JR., *
                              *                              Special Master Gowen
          Petitioner,         *
                              *                              Joint Stipulation on Damages;
v.                            *                              Influenza (“Flu”) Vaccine;
                              *                              Guillian-Barré Syndrome; CIDP.
SECRETARY OF HEALTH           *
AND HUMAN SERVICES,           *
                              *
          Respondent.         *
                              *
* * * * * * * * * * * * * * * *

Milton C. Ragsdale, IV, Ragsdale LLC, Birmingham, AL, for petitioner.
Linda S. Renzi, United States Department of Justice, Washington, DC, for respondent.

                           DECISION ON JOINT STIPULATION1

        On June 24, 2014, James Harrison Cockrell, Jr. (“petitioner”) filed a petition pursuant to
the National Vaccine Injury Compensation Program.2 42 U.S.C. §§ 300aa-1 to -34 (2006).
Petitioner alleged that as a result of receiving an influenza (“flu”) vaccine on January 7, 2013, he
suffered Guillain-Barré Syndrome (“GBS”) and Chronic Inflammatory Demyelinating
Polyneuropathy (“CIDP”). Stipulation ¶ 2, 4, filed Sep. 17, 2015. Further, petitioner alleged that
he experienced residual effects of his injury for more than six months. Petition at ¶ 17.


1
  Because this decision contains a reasoned explanation for the undersigned’s action in this case,
the undersigned intends to post this ruling on the website of the United States Court of Federal
Claims, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat.
2899, 2913 (codified as amended at 44 U.S.C. § 3501 note (2006)). As provided by Vaccine Rule
18(b), each party has 14 days within which to request redaction “of any information furnished by
that party: (1) that is a trade secret or commercial or financial in substance and is privileged or
confidential; or (2) that includes medical files or similar files, the disclosure of which would
constitute a clearly unwarranted invasion of privacy.” Vaccine Rule 18(b).
2
  The National Vaccine Injury Compensation Program is set forth in Part 2 of the National
Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended,
42 U.S.C. §§ 300aa-1 to -34 (2006) (Vaccine Act or the Act). All citations in this decision to
individual sections of the Vaccine Act are to 42 U.S.C.A. § 300aa.


                                                 1
        On September 17, 2015, the parties filed a stipulation in which they state that a decision
should be entered awarding compensation. Respondent denies that the flu vaccination caused
petitioner’s GBS, CIDP, or any other condition. Stipulation at ¶ 6. Nevertheless, the parties agree
to the joint stipulation, attached hereto as Appendix A. The undersigned finds the stipulation
reasonable and adopts it as the decision of the Court in awarding damages, on the terms set forth
therein.

      The undersigned awards petitioner the following compensation for all damages that
would be available under 42 U.S.C. § 300aa-15(a):

       1. A lump sum payment of $335,942.65 in the form of a check payable to petitioner,
          James Harrison Cockrell, Jr.; and

       2. An amount sufficient to purchase an annuity contract to provide the benefits
          described in paragraph 10 of the stipulation, to be paid to a life insurance
          company meeting the criteria described in paragraph 9.

       Id. at ¶ 8.

         The clerk of the court SHALL ENTER JUDGMENT in accordance with the terms of
the parties’ stipulation.3

       IT IS SO ORDERED.

                                             s/ Thomas L. Gowen
                                             Thomas L. Gowen
                                             Special Master




3
 Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of
notice renouncing the right to seek review.


                                                2